DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed 11/15/2021, with respect to the rejection(s) of claim(s) 1-10 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new combination of Smith, Meditec, and Zerulla. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20130081253 A1) in view of Meditec (US 20140362343 A1) and in further view of Zerulla (US 20210164900 A1).
	In regards to claim 1, Smith discloses an endoilluminator for ophthalmic surgery (Abstract), comprising:
a tube comprising an interior compartment between a proximal end and a distal end of the tube, wherein the distal end of the tube is configured to be inserted into an eye (Fig 2 shows the tube [16] having distal and proximal end; see also Par. 0019. Par 0001 discloses the device is for eye surgery); 
and a handpiece coupled to a light source and the proximal end of the tube (Fig 1 shows the hand piece [10] coupled to the tube [16] and a light source [12] (see Par. 0019)), wherein the endoilluminator is configured to filter light transmitted by the light source and emit a component of the transmitted light through the distal end of the tube (Par. 0020 discloses the light source comprises filters and that the optical fiber emits light).
However, Smith does not disclose the filter filtering incident components of light. However, in the same field of endeavor, Meditec discloses an endoilluminator system (Par. 0027) that comprises a filter that is capable of filtering incident light (Par. 0031) in order to emit radiation or light in the spectrum that is desirable for the object being targeted. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Smith and modified them by having the filter incident light, as taught and suggested by Meditec, in order to emit radiation or light in the spectrum that is desirable for the object being targeted.
However, the combination of Smith and Meditec does not disclose the filter emitting a polarized light component. However, in the same field of endeavor, Zerulla does disclose the use of a light-polarizing filter (Par. 0113) for the purpose of blocking optical radiation resulting from the direct scattering of incident radiation. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Smith and Meditec and modified them by having the filter be a light polarizing filter, as taught and 
	In regards to claim 2, the combined teachings of Smith, Meditec, and Zerulla as applied to claim 1 discloses the endoilluminator of claim 1, wherein the hand piece comprises the light source configured to generate the transmitted light (Par. 0019 of Smith discloses the light source is configured to generate deliverable light). 
	In regards to claim 3, the combined teachings of Smith, Meditec, and Zerulla as applied to claim 1 discloses the endoilluminator of claim 1, further comprising an optical fiber contained within the interior compartment (Fig 2 of Smith shows the tube [16] having an interior compartment that holds the optical fiber [13]), wherein the optical fiber is configured to: 
receive the light transmitted by the light source (Par. 0019 of Smith discloses the light source is coupled to the optical fiber); 
and emit the polarized component of the transmitted light through a distal end of the optical fiber (Par. 0019 of Smith discloses the light is emitted from the optical fiber). 
	In regards to claim 4, the combined teachings of Smith, Meditec, and Zerulla as applied to claim 3 discloses the endoilluminator of claim 3, further comprising a filter configured to optically couple a first portion of the optical fiber with a second portion of the optical fiber (Par. 0021 of Smith discloses the coupling of one portion of an optical fiber to another portion) and the use of a light-polarizing filter to couple optical fibers (Par. 0113 of Zerulla) 
	In regards to claim 5, the combined teachings of Smith, Meditec, and Zerulla as applied to claim 4 discloses the endoilluminator of claim 4, wherein the light-polarizing filter is configured to: receive, via the first portion of the optical fiber, the light transmitted by the light source; filter the incident component of the transmitted light; and transmit the polarized Par. 0021 of Smith discloses the optical fiber having two portions coupled together with a filter. Also Par. 0021 and Fig 1-2 of Smith disclose the optical fiber be connected to the light source (i.e. receiving light from the light source) which then passes the filter and it emitted out of the optical fiber end). 
	In regards to claim 6, the combined teachings of Smith, Meditec, and Zerulla as applied to claim 5 discloses the endoilluminator of claim 5, wherein the second portion of the optical fiber comprises a polarization-maintaining optical fiber configured to maintain the polarized component of the transmitted light (Par. 0021 of Smith discloses an optical fiber with a first and second portion, all optical fibers are considered equal therefore this optical fiber would be capable of this claimed function).
	In regards to claim 8, the combined teachings of Smith, Meditec, and Zerulla as applied to claim 3 discloses the endoilluminator of claim 3, wherein the optical fiber is configured to filter the incident component of the transmitted light (Par. 0113 of Zerulla).
3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Meditec, and Zerulla as applied to claim 4 and in view of Khatchaturov (US 20080291460 A1)
	The combined teachings of Smith, Meditec, and Zerulla as applied to claim 4 discloses the endoilluminator of claim 4, except for wherein the light-polarizing filter comprises an in-line fiber optic polarization filter.
	However, in the same field of endeavor, Khatchaturov discloses the use of in-line fiber optic polarizers used with optical fibers (Par. 0007) for the purpose of effectively polarizing the transmitted light. Therefore, it would have been obvious to one having ordinary skill in the art .
4.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Meditec, and Zerulla as applied to claim 8 and in view of Brennan (US 20060126679 A1).
The combined teachings of Smith, Meditec, and Zerulla as applied to claim 8 discloses the endoilluminator of claim 8, except for wherein the optical fiber comprises regularly spaced air holes disposed about a core of the optical fiber, and wherein the optical fiber comprises an indention along an outer surface of the optical fiber.
However, in the same field of endeavor, Brennan discloses the use of optical fibers with air holes (Par. 0046) for the purpose of creating a fiber cross-section. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Smith, Meditec, and Zerulla and modified them by having the optical fiber comprise air holes, as taught and suggested by Brennan, for the purpose of creating a fiber cross-section.
5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Meditec, and Zerulla as applied to claim 3 and in view of Hickingbotham (US 20090030406 A1).
The combined teachings of Smith, Meditec, and Zerulla as applied to claim 3 discloses the endoilluminator of claim 3, except for it further comprising a chandelier probe coupled to a distal end of the optical fiber, and located at a distal end of the tube.
Par. 0023) for the purpose of providing either a direct spotlight, such as a conventional fiber optic probe might, or a more diffused illumination. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Smith, Meditec, and Zerulla and modified them by having the device comprise a chandelier probe, as taught and suggested by Hickingbotham, for the purpose of providing either a direct spotlight, such as a conventional fiber optic probe might, or a more diffused illumination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        



 
/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        24 January 2022